Citation Nr: 9921214	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  97-02 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the left fourth and fifth metacarpals (minor) with 
loss of motion of the left wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel

INTRODUCTION

The veteran had active duty from June 1945 to September 1948.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 1995 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied entitlement to a rating in excess of 10 percent for 
traumatic arthritis of the left fourth and fifth metacarpals.  
The veteran has perfected an appeal of that decision.  

In a December 1996 rating decision the RO increased the 
disability rating for the left hand disability from 10 to 
20 percent, and in a July 1998 rating decision the RO increased 
the disability rating from 20 to 40 percent.  The veteran has 
not, however, withdrawn his appeal of the rating assigned for the 
right hand disability, and the Board finds that the issue of 
entitlement to an increased rating remains in contention.  See 
Fenderson v. West, 12 Vet. App. 119 (1999) (in a claim for an 
increased rating, the veteran is presumed to be seeking the 
maximum benefit allowed, and a claim remains in controversy if 
less than the maximum available benefit is awarded).

The veteran's appeal was previously before the Board in March 
1998, at which time it was remanded to the RO for additional 
development.  That development has been completed and the case 
returned to the Board for consideration of the veteran's appeal.


FINDING OF FACT

Traumatic arthritis of the left hand is manifested by decreased 
sensation, limitation of motion of the left wrist and fingers, a 
50 percent reduction in grip strength, decreased dexterity, and 
pain with use.


CONCLUSION OF LAW

The criteria for a 50 percent disability rating for traumatic 
arthritis of the left fourth and fifth metacarpals (minor) with 
loss of motion of the left wrist have been met.  38 U.S.C.A. 
§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.40, 4.45, 4.59, 
4.71a, 4.124, Diagnostic Codes 5003, 5010, 5215, 5217, and 8516 
(1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The service medical records show that in September 1946 the 
veteran sustained fractures of the fourth and fifth metacarpals 
of the left minor hand, which were treated by casting.  The 
separation examination noted that X-rays of the left hand 
revealed loss of normal contour of the metacarpo-phalangeal 
joints of the fourth and fifth metacarpals on the left.  

VA outpatient X-ray reports dated in September 1990 showed 
evidence of mild traumatic arthritis involving the fourth and 
fifth metacarpal bones.  

The veteran was provided a VA orthopedic examination in March 
1991, during which he complained of pain from the left hand up to 
the elbow.  On examination he was able to make a tight fist, 
although his hands "tightened up" and his index finger began to 
shake.  The examiner found that the fourth metacarpal head was 
depressed in the bone, with a shortened metacarpal.  The left 
wrist lacked 10 degrees of dorsiflexion and 15 degrees of palmar 
flexion, in comparison to the right wrist.  Grip strength on the 
left was 25 pounds, compared to 60 pounds on the right.  An X-ray 
study revealed old healed fractures, left fourth and fifth 
metacarpals, and minimal arthritis.

In a May 1991 rating decision the RO granted service connection 
for traumatic arthritis, fourth and fifth metacarpal (left 
minor), with loss of motion of the left wrist, and assigned a 10 
percent rating for the disorder.

In conjunction with a March 1996 VA examination the veteran 
reported that he had difficulty picking up objects due to reduced 
strength in the hand.  On examination the examiner found some 
depression of the fourth metacarpo-phalangeal joint.  The veteran 
was able to touch all fingertips to the median transverse fold of 
the palm and touch all fingertips to the thumb tip.  His grasping 
ability was normal in dexterity, but decreased in strength.  The 
impressions were status post fracture of the fourth and fifth 
metacarpals, left hand, with status post soft tissue release left 
wrist and residual weakness of the left hand.  

A July 1996 private medical report shows that the veteran 
reported experiencing intermittent weakness and paresthesia in 
his left hand.  On examination the physician found a 25 percent 
decrease in the grip strength of his left hand and a 25 percent 
reduction in finger dexterity.  There was no evidence of acute 
joint inflammation or sensory deficit.  

In a July 1997 report the same physician stated that the veteran 
continued to complain of left hand weakness.  Examination at that 
time revealed a 50 percent decrease in left hand strength and a 
50 percent reduction in finger dexterity.  The physician again 
found no sensory deficit and no evidence of acute joint 
inflammation.

In a September 1997 statement the veteran's former employer 
stated that the veteran had been employed by her until recently, 
but that he was unable to handle any luggage or do any lifting.  

In his January 1996 notice of disagreement the veteran claimed 
that he had lost the use of his left hand due to pain.

During a September 1997 personal hearing the veteran testified 
that he had difficulty grasping and that he experienced a loss of 
feeling in his hand.  He also testified that he performed all 
tasks with his right hand because he dropped everything if he 
used his left hand.  He stated that he had to quit his job as a 
bus driver due to sudden episodes of weakness in the left hand, 
resulting in an inability to properly steer the bus or to carry 
luggage.  He also stated that he had difficulty finding 
employment due to his age.  He also testified that he had 
intermittent pain and tingling in the left fingers and hand.

During an April 1998 VA orthopedic examination the veteran 
reported having a flare-up of left hand symptoms two or three 
times a day whenever he tried to pick something up, which lasted 
for a few minutes. He also reported having numbness in the entire 
hand that at times increased to severe intensity.  The veteran 
estimated a 60 percent loss of function of the hand during a 
flare-up of symptoms.  He also stated that he had last worked in 
1997 driving a bus, and that he had lost his employment due to 
not being able to handle the passengers' luggage with his left 
hand.

Examination revealed absence of the knuckle of the ring finger on 
the left hand at the metacarpo-phalangeal joint, decreased 
grasping ability between the thumb and index finger, and 
decreased dexterity.  Grip strength in the left hand was nine 
kilograms, compared to 32 kilograms on the right.  The veteran 
was able to touch the tips of his fingers to the thumb, but he 
could not make a fist because the fingers lacked 1 1/2 inch of 
reaching the median transverse fold of the palm.  He was unable 
to operate any hand tools with the left hand.  Movement of the 
fingers against resistance was decreased by 25 to 30 percent 
compared with the active range.  The examiner provided the 
opinion that pain, weakness, fatigue, lack of endurance, and 
incoordination following repetitive use or during flare-ups would 
produce an additional limitation of motion that was estimated to 
be 50 percent.  The examiner also stated that pain and weakness 
had a major functional impact and produced an additional 
limitation of motion estimated at 60 percent.  

The actual range of motion of the left wrist was dorsiflexion to 
50 degrees, palmar flexion to 50 degrees, radial deviation to 10 
degrees, and ulnar deviation to 30 degrees.  The range of motion 
of the finger joints was reduced, in that movement of the 
metacarpo-phalangeal joint on the little finger was from 10 to 70 
degrees, compared to a normal range of zero to 85 degrees.  
Movement of the proximal interphalangeal joint of the ring and 
little fingers was from 10 to 50 degrees; normal was described as 
up to 110 degrees.  Movement of the distal interphalangeal joints 
of the ring and little fingers was from 30 to 40 degrees, with 
normal being up to 65 degrees.  The examiner provided a diagnosis 
of arthritis, post-traumatic, following fracture of the fourth 
and fifth metacarpals of the left hand in 1946.

The veteran was also provided a VA neurological examination in 
April 1998.  At that time he complained of progressive weakness 
in the left hand over the years and chronic pain and numbness 
over the dorsum of the hand.  He also reported having difficulty 
holding things, with decreased manipulation, decreased grasping 
strength, and decreased manual dexterity.

On physical examination he was able to proximate the thumb to the 
tips of all the fingers, but did so slowly, and he was unable to 
approximate the tips of the fingers to the median transverse 
fold.   The index, middle, and ring fingers lacked five 
centimeters of reaching the palm, and the little finger lacked 
five and a half centimeters.  Hand strength was evaluated with 
the dynamometer, which showed 19.5 kilograms of strength in the 
right hand, compared to 9.5 kilograms on the left.  The examiner 
found marked deformity of the distal fourth metacarpal and 
deformity in the mid-shaft of the fourth metacarpal.  A 
neurological examination showed no abnormal findings, with the 
exception of decreased sensory perception in the area of the 
third and fourth metacarpals on the dorsal surface of the left 
hand.  

The report of June 1998 electromyography (EMG) and a nerve 
conduction study (NCS) shows that the veteran complained of 
constant pain on the medial side of the hand.  On physical 
examination there was decreased sensation to pin prick in the 
left ulnar myotome.  On physical examination, left hand grip 
strength was 4/5, and the strength of the third and fourth 
fingers was 2/5.  Although an NCS of the left ulnar and radial 
nerves was attempted, the study could not be completed due to the 
veteran's inability to tolerate the motor studies.  

Pertinent Law and Regulation

The Board finds that the veteran's claim for an increased rating 
is well grounded within the meaning of the statutes and judicial 
construction and that VA has a duty, therefore, to assist him in 
the development of the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The relevant evidence pertaining to the issues consists 
of the reports of the VA examinations in May 1996 and April 1998, 
the private medical reports, and the veteran's statements and 
testimony.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim and 
that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

Disability ratings are based on the average impairment of earning 
capacity resulting from disability.  The percentage ratings for 
each diagnostic code, as set forth in the VA's Schedule for 
Rating Disabilities, codified in 38 C.F.R. Part 4, represent the 
average impairment of earning capacity resulting from disability.  
Generally, the degrees of disability specified are considered 
adequate to compensate for a loss of working time proportionate 
to the severity of the disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  If the minimum schedular evaluation requires residuals 
and the schedule does not provide a no-percent evaluation, a no-
percent evaluation is assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  The 
functional loss may be due to absence of part or all of the 
necessary bones, joints and muscles, or associated structures, or 
to deformity, adhesions, defective innervation, or other 
pathology, or may be due to pain, supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, and a 
part which becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, deformity, or atrophy of disuse.  For the purpose of 
rating disabilities due to arthritis, the shoulder, elbow, wrist, 
hip, knee and ankle are considered major joints, multiple 
involvements of the interphalangeal, metacarpal, and carpal 
joints of the upper extremities, the interphalangeal, metatarsal, 
and tarsal joints of the lower extremities, the cervical 
vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a parity with major 
joints.  38 C.F.R. § 4.45.

Traumatic arthritis is to be rated as degenerative arthritis, and 
degenerative arthritis is to be evaluated based on the limitation 
of motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the joint is 
affected by limitation of motion but the limitation of motion is 
noncompensable under the appropriate diagnostic code, a 
10 percent rating applies for each such major joint or group of 
minor joints affected by limitation of motion.  In the absence of 
limitation of motion, a 10 percent rating applies for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent rating applies for X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

With any form of arthritis, painful motion is an important factor 
of disability; the facial expression, wincing, etc., on pressure 
or manipulation, should be carefully noted and definitely related 
to affected joints.  Muscle spasm will greatly assist the 
identification.  The intent of the schedule is to recognize 
painful motion with joint or periarticular pathology as 
productive of disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable rating 
for the joint.  38 C.F.R. § 4.59.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is limited 
to less than 15 degrees, or if palmar flexion is limited in line 
with the forearm.  38 C.F.R. § 4.71a.  Favorable or unfavorable 
ankylosis of the index, middle, ring, and little fingers of the 
minor hand warrants a 40 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5218 and 5221.

Diagnostic Code 8516 for paralysis of the ulnar nerve provides a 
60 percent disability rating for complete paralysis in the major 
extremity, and a 50 percent rating for the minor extremity, 
characterized as the "griffin claw" deformity, due to flexor 
contraction of the ring and little fingers, very marked atrophy 
in the dorsal interspace and the thenar and hypothenar eminences; 
the loss of extension of the ring and little fingers, the 
inability to spread the fingers (or reverse), the inability to 
adduct the thumb; flexion of the wrist weakened.  If paralysis is 
incomplete, a 10 percent disability rating applies for mild 
residuals in either extremity; a 30 percent rating for moderate 
residuals in the major extremity (20 percent if minor); and a 
40 percent rating for severe residuals in the major extremity 
(30 percent if minor).  When the involvement of a peripheral 
nerve is wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  38 C.F.R. § 4.124a, Diagnostic Code 
8516.

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application of 
all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Once the evidence is assembled, the Secretary 
is responsible for determining whether the preponderance of the 
evidence is against the claim.  If so, the claim is denied; if 
the evidence is in support of the claim or is in equal balance, 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Analysis

The Board has reviewed the evidence of record and finds that a 
50 percent disability rating for the residuals of the fractures 
of the left fourth and fifth metacarpals, including traumatic 
arthritis, is warranted.  The disorder is manifested by limited 
motion of the left wrist to 50 degrees of palmar flexion and 
50 degrees of dorsiflexion, limited motion of the index, middle, 
ring, and little fingers to essentially five centimeters from the 
palm, a 50 percent reduction in grip strength, reduced dexterity, 
decreased sensation in the area of the fourth and fifth 
metacarpal on the dorsal aspect of the hand, and pain with use.

According to the July 1998 rating decision, the 40 percent 
disability rating was assigned due to limitation of motion of the 
left wrist and fingers, loss of grip strength, lack of dexterity, 
sensory loss in the dorsum of the hand, and the functional loss 
due to pain and weakness.  The RO found that the inability to 
perform the normal working movements of the hand with normal 
excursion, strength, speed, coordination, and endurance were 
equivalent to severe incomplete paralysis of the nerves of the 
lower radicular group, and assigned the 40 percent rating in 
accordance with Diagnostic Code 8512.

All disabilities, including those arising from the same disease 
entity, are to be rated separately, unless the rating schedule 
specifies otherwise.  38 C.F.R. § 4.25; see also Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).  It is, therefore, possible 
for the veteran to have two separate and distinct manifestations 
from the same injury or disease that permit two independent 
disability ratings, as long as the rating schedule does not 
specifically prohibit separate ratings.  Manifestations are 
considered to be separate and distinct as long as none of the 
symptomatology for any of the manifestations is duplicative of or 
overlapping with the symptomatology of the other manifestation.  
See Esteban, 6 Vet. App. at 262.  

Traumatic arthritis is to be rated based on limitation of motion 
of the affected joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003 
and 5010.  The veteran's left wrist has 50 degrees of 
dorsiflexion and 50 degrees of palmar flexion.  According to 
Diagnostic Code 5215, a maximum 10 percent disability rating 
applies if the motion of the wrist is limited to palmar flexion 
in line with the forearm or if dorsiflexion is limited to less 
than 15 degrees.  The evidence does not show that the limitation 
of the veteran's left wrist is sufficient to warrant a 
compensable rating based on the objectively demonstrated 
limitation of motion.  38 C.F.R. § 4.31.  In addition, the X-ray 
studies have revealed no evidence of arthritis in the left wrist 
to warrant a 10 percent rating in accordance with Diagnostic Code 
5003.

The veteran has limited motion of the index, middle, ring, and 
little fingers of the left hand that is equivalent to unfavorable 
ankylosis.  According to Diagnostic Code 5218, a 40 percent 
rating applies for unfavorable ankylosis of those fingers.  The 
Board finds, therefore, that entitlement to a 40 percent rating 
based on the limited motion of the fingers is shown, to be 
combined with any additional manifestations of the left hand 
disability.

Pursuant to Diagnostic Code 8516, a 10 percent rating applies to 
incomplete mild paralysis of the ulnar nerve, which the criteria 
for the diagnostic code shows affects the ring and little 
fingers, or the fourth and fifth metacarpals.  If the 
manifestations of the nerve injury are wholly sensory, the 
disorder is to be rated as mild, or at most moderate.  38 C.F.R. 
§ 4.124.  Decreased sensation in the limited area of the dorsum 
of the hand, with no other objectively demonstrated neurological 
manifestations,  is considered to be a mild impairment.  The 
Board finds, therefore, that an additional 10 percent disability 
rating for the neurological manifestations of the left hand 
disability is warranted.

Although the veteran claimed to have numbness in the entire hand, 
this was not found on objective examination.  He was provided 
neurological diagnostic testing to determine whether his 
complaints of weakness in the lef thand were due to a nerve 
injury, but the testing could not be completed due to the 
veteran's complaints.  The examining neurologist did not diagnose 
a nerve injury as the result of the physical examination.

The evaluation of a musculoskeletal disability requires 
consideration of all of the functional limitations imposed by the 
disorder.  See Spurgeon v. Brown, 10 Vet. App. 194 (1997).  In 
addition to limited motion and loss of sensation, the left hand 
disability is manifested by reduced strength that has not been 
shown to be due to a neurological injury.  The evaluation of the 
additional functional limitations imposed by the right hand 
disability does not result in a higher evaluation because the 
veteran has been granted the maximum schedular evaluation 
available for limited motion of the index, middle, ring, and 
little finger.  See Johnston v. Brown, 10 Vet. App. 80 (1997).

The minimum schedular rating for ankylosis of the index, middle, 
ring, and little fingers, which is 10 percent, has been assigned 
under Diagnostic Codes 5218.  The consideration of increased 
ratings based on the provisions of 38 C.F.R. § 4.59 is not 
warranted, since the veteran is in receipt of more than the 
minimum compensable evaluation for the hand.

The veteran contends that he has lost the use of his left hand 
due to pain and weakness in the hand.  Loss of use of a hand will 
be found to exist when no effective function remains other than 
that which would be equally well served by an amputation stump at 
the site of election below the elbow with the use of a suitable 
prosthesis.  The determination will be made on the basis of 
whether the actual remaining function, including the acts of 
grasping and manipulation, could be accomplished equally well by 
an amputation and prosthesis.  38 C.F.R. § 3.350(c)(2).  The 
evidence shows that although the veteran has an approximate 
50 percent reduction in the grip strength of his left hand, and 
that he is unable to form a complete fist, he is able to 
approximate his fingertips to his thumb and he has 50 percent 
residual strength in the hand.  The Board finds, therefore, that 
the veteran has not lost the use of his left hand.

An increased rating could apply if the case presented an 
exceptional or unusual disability picture, with such factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of the 
regular schedular criteria.  38 C.F.R. § 3.321(b)(1).  The 
evidence does not show that the veteran's service connected left 
hand disability has resulted in any hospitalizations.  In 
addition, the evidence does not show that the left hand 
disability has caused marked interference with employment.  The 
veteran's former employer provided evidence that his employment 
ended because he was unable to lift luggage with his left hand.  
The Board notes, however, that he was gainfully employed for 
approximately 50 years after the injury occurred, and he 
testified that he had difficulty finding employment due to his 
age.  Although he may be limited in the kind of work that he can 
do, those limitations do not result in marked interference with 
employment.  The 50 percent schedular rating contemplates 
substantial impairment of earning capacity.  In short, there has 
been no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that remand 
of the case to the RO for referral to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, for 
consideration of an extra-schedular rating is not appropriate.  
See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).


ORDER

For traumatic arthritis of the left fourth and fifth metacarpals 
(minor) with loss of motion of the left wrist, a 40 percent 
disability rating is granted for limitation of motion and a 
10 percent rating is granted for loss of sensation, subject to 
the law and regulations pertaining to the payment of monetary 
benefits.




		
	N. W. Fabian 
	Acting Member, Board of Veterans' Appeals

 

